     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

SARA T.,

                                      Plaintiff,
v.                                                                   5:19-CV-00725(TWD)

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
______________________________________________

APPEARANCES:                                         OF COUNSEL:

OLINSKY LAW GROUP                                    MELISSA DelGUERCIO, ESQ.
for Plaintiff
250 South Clinton Street, Suite 210
Syracuse, NY 13202

HON. GRANT JAQUITH                                   MOLLY CARTER, ESQ.
United States Attorney                               Special Assistant
for Defendant
100 S. Clinton St.
PO Box 7198
Syracuse, NY 13261-7198

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                               ORDER

       Presently before the Court in this action, in which Plaintiff seeks judicial review of an

adverse administrative determination by the Commissioner, pursuant to 42 U.S.C. §405(g), are

cross-motions for judgment on the pleadings.1 Oral argument was conducted in connection with

those motions on August 18, 2020, during a telephone conference at which a court reporter was

       1
               This matter, which is before me on consent of the parties pursuant to 28 U.S.C. §
636(c), has been treated in accordance with the procedures set forth in General Order No. 18. Under
that General Order, once issue has been joined, an action such as this is considered procedurally as
if cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
    Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 2 of 20




present. At the close of argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found the Commissioner’s determination resulted from the application

of proper legal principles and was supported by substantial evidence, and I provided further detail

regarding my reasoning and addressing the specific issues raised by the Plaintiff in her appeal.

          After due deliberation, and based upon the Court’s oral bench decision, which has been

transcribed, is attached to this Order, and is incorporated in its entirety by reference herein, it is

hereby,

          ORDERED, as follows:

          (1)    Defendant’s motion for judgment on the pleadings is GRANTED;

          (2)    The Commissioner’s determination that Plaintiff was not disabled at the relevant
                 times, and thus is not entitled to benefits under the Social Security Act, is
                 AFFIRMED; and

          (3)    The Clerk is directed to enter judgment, based upon this determination, dismissing
                 Plaintiff’s complaint in its entirety.

          SO ORDERED.


Dated: August 27, 2020
       Syracuse, New York




                                                     2
Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 3 of 20



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
SARA T.,
                                   Plaintiff,

-v-                                    5:19-CV-725

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
          BEFORE THE HONORABLE THÉRÈSE WILEY DANCKS
                       August 18, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OLINSKY LAW GROUP
      250 South Clinton Street
      Suite 210
      Syracuse, New York 13202
      BY: MELISSA A. DELGUERCIO, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      625 JFK Building
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: MOLLY CARTER, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 4 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    11:57 a.m.)

 3                 THE COURT:   I have before me a request for judicial

 4    review of an adverse determination by the Acting Commissioner

 5    under 42, United States Code, Section 405(g).          The background is

 6    as follows:    Plaintiff was born in February of 1988 and is

 7    currently 32 years old.      She was 27 years old at the onset of

 8    her alleged disability.      She completed 9th grade and has her

 9    GED.   She has not engaged in substantial gainful activity since

10    the alleged onset date.      She previously worked as a hotel

11    housekeeper, a picture frame assembler, and a McDonald's service

12    worker.    In her application for benefits, she indicated she

13    suffers from spinal stenosis, bulging discs, posttraumatic

14    stress disorder, anxiety, and depression.

15                 Procedurally, plaintiff filed for Title II and Title

16    XVI benefits on May 19, 2016.       The application alleged

17    disability beginning on October 10, 2015.         A hearing was held on

18    September 13, 2018, conducted by Administrative Law Judge

19    Jennifer Gale Smith wherein plaintiff and a vocational expert

20    testified.    Plaintiff was represented by an attorney at that

21    hearing and she was also represented through the Appeals Council

22    process.    ALJ Smith issued a decision on September 26, 2018,

23    finding that plaintiff was not disabled at the relevant times.

24    The Appeals Council denied review on April 25, 2019, making it

25    the final determination of the agency.         This timely District


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 5 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY             3


 1    Court action followed.

 2                 ALJ Smith applied the five-step sequential test for

 3    determining disability.      At step one, she found plaintiff had

 4    not engaged in substantial gainful activity since the onset date

 5    of disability.

 6                 At step two, she concluded plaintiff has the

 7    following severe conditions:       Back, neck, and left knee

 8    impairments, and depression and anxiety.

 9                 At step three, the ALJ concluded that plaintiff's

10    conditions do not meet or medically equal any of the listed

11    presumptively disabling conditions, considering several listings

12    related to the spine and joint disorders and mental health.

13    Then after a review of the record evidence, the ALJ determined

14    plaintiff is capable of performing sedentary work, but with

15    several detailed additional postural and nonexertional

16    limitations considering her physical and mental abilities.

17                 At step four, the ALJ concluded plaintiff could not

18    perform her past relevant work.

19                 At step five, the ALJ applied the Medical-Vocational

20    Guidelines, as well as obtaining testimony from a vocational

21    expert, and concluded that plaintiff was not disabled.

22                 As relevant to the time period in question, plaintiff

23    treated for primary care at Samaritan Health, mainly with Dr.

24    Jason Federline.     She saw a few other providers there, but the

25    vast majority of encounters were with Dr. Federline, and the


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 6 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                 4


 1    three most recent office visits were with Dr. Gurpreet Kaur.

 2    She was also treated by Dr. Charles Wasicek, a rheumatologist,

 3    and by Nurse Practitioner Mylene Jumalon, who worked at Pain

 4    Solutions of Northern New York.        Plaintiff treated with various

 5    providers at North Country Orthopaedics and also received some

 6    limited physical therapy there.        Numerous notes of treatment and

 7    testing at Samaritan Medical Center are also contained in the

 8    file.

 9                 Mental health treatment during the relevant time

10    period was provided by Nurse Practitioner Patricia Desjarlais at

11    River Hospital who provided pharmacology therapy and Licensed

12    Clinical Social Worker Bobbi Bailey who provided talk therapy

13    and counseling.     Also during the time period at issue, relevant

14    diagnostic studies performed included X-rays of her left knee,

15    bone scans, and MRIs of her pelvis, lumbar spine, and cervical

16    spine.    Source statements in the record are from Nurse

17    Practitioner Desjarlais, which was countersigned by Dr. Littell,

18    dated July 10, 2017, and Social Worker Bailey dated June 21,

19    2017.    Other opinions in the record are from internal medicine

20    consultant Dr. Elke Lorensen dated August 9, 2016, who opined on

21    plaintiff's physical limitations and psychologist Cheryl Loomis

22    dated August 25, 2016, who conducted a psychological evaluation.

23    Agency record reviewer psychologist Dr. Bruno also provided an

24    opinion dated September 7, 2016, regarding plaintiff's mental

25    limitations.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 7 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY               5


 1                 I've reviewed the record carefully and in light of

 2    the arguments of counsel and what counsel has presented in their

 3    briefs, I have applied the requisite deferential standard, which

 4    requires me to determine whether proper legal principles were

 5    applied and whether the result is supported by substantial

 6    evidence.    Plaintiff argued that the ALJ erred in the

 7    determination of plaintiff's residual functional capacity, or

 8    RFC, and specifically that the ALJ erred in failing to explain

 9    that part of the RFC regarding the ability to reach and to

10    extend, flex, and rotate her cervical spine, and also that the

11    ALJ erred in weighing the opinions of plaintiff's treating

12    mental healthcare providers.

13                 I've done a thorough and searching review of the

14    record and find that the ALJ properly assessed the medical and

15    nonmedical evidence of record and the RFC is supported by

16    substantial evidence.      The ALJ thoroughly discussed the medical

17    evidence and other evidence of the record, formulated the RFC

18    based upon an assessment of all medical and nonmedical evidence

19    as a whole for the relevant time period, and thoroughly

20    explained her analysis in arriving at the RFC.

21                 The ALJ's decision showed she considered plaintiff's

22    testimony, her adult function report, her activities of daily

23    living, and all of the treatment records for the relevant

24    period.    She gave great weight to the opinion of consultant

25    Dr. Lorensen, partial weight to the opinions of consulting


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 8 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                   6


 1    psychologist Dr. Loomis and agency consultant Dr. Bruno, and

 2    less weight to the opinions of Social Worker Bailey and Nurse

 3    Practitioner Desjarlais.      None of the plaintiff's providers who

 4    treated her physical complaints provided a source statement.

 5                 Regarding plaintiff's physical functioning, plaintiff

 6    argues the ALJ's assessment of the opinion of Dr. Lorensen is

 7    vague and the RFC does not account for plaintiff's limited

 8    ability to reach and turn her head.        The plaintiff further

 9    argues the ALJ did not properly explain her reasons for

10    plaintiff's RFC regarding reaching and turning her head and the

11    records do not support the stated RFC in that regard.           Rather,

12    plaintiff argues the record supports greater impairment than the

13    RFC as found by the ALJ.

14                 As for plaintiff's mental functioning, plaintiff

15    contends that part of the RFC is not supported by the record

16    evidence and the ALJ did not give appropriate weight to Nurse

17    Practitioner Desjarlais's opinion, which was countersigned by

18    Dr. Littell, or to Social Worker Bailey's opinion, and erred in

19    giving more weight to the opinions of Dr. Loomis and Dr. Bruno

20    than to the opinions of Bailey and Desjarlais, especially since

21    Bruno and Loomis's opinion preceded the treatment notes of

22    Desjarlais and Bailey, and the argument is that they were, thus,

23    stale.

24                 For the following reasons I find these arguments

25    unpersuasive.     Initially, I note that an ALJ is not required to


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 9 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                   7


 1    accept every limitation assessed by a provider or an examining

 2    consultant as set forth in their respective opinions, nor must

 3    the RFC identically track any one of those opinions.            The ALJ

 4    has the responsibility of reviewing all of the evidence before

 5    her, resolving inconsistencies, and making a determination

 6    consistent with the evidence as a whole.         It is the ALJ's

 7    responsibility to weigh the various opinions, along with other

 8    evidence, and determine which limitations were supported by the

 9    overall evidence of record.       The Court cannot reweigh the

10    evidence under the substantial evidence review standard.

11                 Here, I find the ALJ clearly considered all of the

12    opinions and other evidence of record when determining

13    plaintiff's overall RFC, including the mental limitations.           I've

14    done a thorough and searching review of the record and find that

15    the ALJ properly assessed the opinions and gave good reasons for

16    the weight given to the opinions.

17                 Regarding the opinion of Dr. Lorensen and the

18    physical limitations set forth in the RFC regarding plaintiff's

19    ability to reach and turn her head, I find the record evidence

20    supports the RFC determination and the ALJ reasonably relied on

21    Dr. Lorensen's opinion, as well as other evidence of record.

22    The ALJ noted that great weight was given to Dr. Lorensen's

23    opinion because it was based on an exam of plaintiff wherein

24    plaintiff had a normal gait, could rise from a chair without

25    difficulty, had a somewhat restrictive range of motion of the


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 10 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                8


 1     spine with full strength in the upper and low extremities, no

 2     sensory deficits, and no muscle atrophy.        The ALJ also noted the

 3     diagnostic studies showed no major issues with the neck and

 4     back, plaintiff had extensive daily activities, and Dr. Lorensen

 5     had professional expertise.

 6                 This opinion and the resulting physical RFC is

 7     supported by the evidence in the record beyond Dr. Lorensen's

 8     exam.   For example, at North Country Orthopaedics, she exhibited

 9     some tenderness in her lumbar spine, but she had a normal gait,

10     negative straight leg raise test, and could easily transfer to

11     various positions such that her mobility was independent and she

12     could change into an exam gown and shorts independently.        She

13     had full flexion and extension of her neck and full rotation of

14     her neck, although on one exam it caused pain.         She had full

15     range of motion in her upper extremities and had at least four

16     out of five strength in all muscle testing.         Her upper and lower

17     reflexes were full and sensation in her C5 to T1 dermatomes were

18     symmetric and full.     She was treated conservatively with

19     physical therapy recommended and medications.         Of note, the

20     plaintiff did not complete the physical therapy as recommended.

21                 At Pain Solutions of Northern New York, her neck

22     range of motion was within normal limits on exam, although she

23     had trigger points in paracervical musculature and

24     sub-paraspinal tenderness.      Her back was normal except for some

25     paraspinal tenderness.      Upper extremity sensation was completely


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 11 of 20

                    SARA T. v. COMMISSIONER OF SOCIAL SECURITY                    9


 1     intact.    Reflexes in all four extremities were normal and full

 2     and her gait and station were normal.        Physical therapy was also

 3     recommended by the nurse practitioner at Pain Solutions.

 4                 Dr. Wasicek found her to have some loss of flexion in

 5     her low back and she lacked only ten degrees of rotation of her

 6     neck to the right.     Her shoulders, hip, and other joints were

 7     normal on exam, although she had mild trapezius triggering.           Dr.

 8     Federline at Samaritan Health found some paraspinal tenderness

 9     in her lower back, but no muscle wasting and normal strength.

10     Despite noting cervical spine MRI findings of a mild disc bulge

11     in the C5-6 area without canal stenosis, the various treatment

12     notes from Samaritan Health only document cervical tenderness on

13     one visit after the plaintiff fell.

14                 Other notes indicate she denied neck pain and had

15     normal range of motion in her musculoskeletal exams.            Findings

16     on exams of extremities and her spine at Samaritan Medical

17     Center during the relevant time period also show normal exams

18     with painless and full range of motion relating to her neck and

19     extremities.

20                 An MRI of the cervical spine done on April 14, 2016,

21     showed minimal disc bulge at the C5-6 level with mild stenosis,

22     but no nerve root compression.       An MRI of the cervical spine

23     done on September 25, 2017, showed the same with no change from

24     the previous study.     An MRI of the lumbar spine completed on

25     January 21, 2016, showed a disc bulge at the L4-5 level without


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 12 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                10


 1     nerve root compression.      An MRI of the pelvis done in August of

 2     2016 showed the same diffuse disc bulge at the L4-5 level, but,

 3     again, no nerve root compression at the L5 level.          Bone scans in

 4     August of 2016 and July of 2017 were entirely normal.

 5     Diagnostic tests of her left knee were normal and Dr. Powell

 6     from North Country Orthopaedics recommended exercising on an

 7     exercise bike 25 to 30 minutes 4 to 5 times per week.

 8                 Given this summary of the medical records, I find the

 9     weight given to Dr. Lorensen's opinion is appropriate and the

10     reasons for giving it great weight were properly explained and

11     supported by the records, which showed generally mild findings

12     regarding her neck and upper extremities and improvement with

13     conservative treatment.      The ALJ's RFC finding limiting

14     plaintiff to sedentary work with other postural limitations

15     regarding reaching and neck movement is consistent with the

16     records and she gave good reasons for the weight given to Dr.

17     Lorensen's opinion, which was not vague and was supported by her

18     own examination notes, the notes of other providers, and the

19     diagnostic tests.

20                 Additionally, the RFC, including the reaching and

21     neck movement findings for plaintiff, is likewise supported by

22     plaintiff's daily activities.       Plaintiff testified she lives

23     with her boyfriend and three children for whom she provides care

24     and who are ages ten, seven, and four in 2018.         She also cooks,

25     does laundry with help folding, grocery shops, and does light


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 13 of 20

                    SARA T. v. COMMISSIONER OF SOCIAL SECURITY                   11


 1     housework.    In her function report, she indicated she drives and

 2     can go out alone and shop for whatever her kids need.           She can

 3     dress, bathe, and groom herself, and she told Dr. Loomis she

 4     spends her days doing chores, going to appointments, caring for

 5     her children, and watching TV.

 6                  As such, I find no error with the ALJ's consideration

 7     of Dr. Lorensen's opinion and the physical RFC, including the

 8     ALJ's finding for reaching and turning her head, and I find that

 9     they are supported by the record evidence.         While plaintiff

10     complained of pain, her own reports of pain are insufficient to

11     demonstrate the existence of more limited restrictions where

12     substantial evidence supports the ALJ's determination.

13                  Turning to plaintiff's mental capacity and her

14     argument that the ALJ did not properly weigh the opinions of

15     Social Worker Bailey and Nurse Practitioner Desjarlais, I find

16     no error with the consideration and explanation of the weight

17     given to those opinions, and I find no error with the ALJ's

18     determination to give more weight to the opinions of consultants

19     Dr. Loomis and Dr. Bruno than to the opinions of those treating

20     providers.    I find substantial evidence supports the ALJ's RFC

21     finding that plaintiff can do simple routine repetitive tasks

22     with occasional decisionmaking, judgement, changes, and contact

23     with others, and do goal-oriented instead of production pace

24     rate work.

25                  First, Dr. Loomis examined plaintiff and has agency


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 14 of 20

                    SARA T. v. COMMISSIONER OF SOCIAL SECURITY                12


 1     expertise.    Her opined limitations were consistent with her own

 2     exam findings, which were largely unremarkable.         Dr. Loomis

 3     found plaintiff normal in appearance and motor behavior, fluent

 4     and adequate in her speech, goal directed in her thought process

 5     with an appropriate affect and normal mood.         Plaintiff had clear

 6     sensorium, was fully oriented, had intact

 7     attention/concentration and recent and remote memory skills, she

 8     had average cognitive functioning, fair insight, and good

 9     judgement.    The ALJ noted that she gave partial weight to

10     Dr. Loomis's opinion because Dr. Loomis did not adequately

11     consider plaintiff's subjective complaints.         However, the ALJ

12     noted that Dr. Loomis's opinion was generally consistent with

13     plaintiff's daily activities as outlined above, and with her

14     lack of inpatient mental health treatment and limited outpatient

15     treatment.

16                  In discounting Social Worker Bailey's opinion, the

17     ALJ explained she gave it less weight because it was not

18     consistent with the opinions of Dr. Loomis and Dr. Bruno, who

19     have more expertise, and was not consistent with the record,

20     including plaintiff's extensive daily activities.          The ALJ gave

21     less weight to the opinion of Nurse Practitioner Desjarlais for

22     the same reasons.

23                  In reviewing the record as a whole, the charting of

24     the encounters at Samaritan Medical Center consistently note

25     that plaintiff does not present as anxious or depressed and that


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 15 of 20

                    SARA T. v. COMMISSIONER OF SOCIAL SECURITY                13


 1     her mood and affect are normal.       While plaintiff reported

 2     anxiety and depression when seen at North Country Orthopaedics,

 3     she denied mood changes and, on exam, her mood and affect were

 4     consistently charted as appropriate and euthymic or normal.           She

 5     was consistently found to be pleasant, alert, and oriented in

 6     all spheres on most exams at Samaritan Health.         Although she

 7     complained of depression and mood swings, psychiatric findings

 8     were charted as appropriate with regard to mood and affect.           Her

 9     speech was normal.     Findings did note a flat affect and monotone

10     on two later encounters, but she had intact recent and remote

11     memory, judgment, and insight.       Thereafter at a subsequent

12     visit, she denied depression or anxiety.

13                  Dr. Wasicek noted her to have a normal affect and no

14     slowing to indicate depression.       While plaintiff complained of

15     depression, anxiety, and memory loss to Nurse Practitioner

16     Jumalon at Pain Solutions of Northern New York, on exam she was

17     found to have an appropriate affect and mood, normal

18     interaction, good eye contact, and no pain behaviors were

19     exhibited.

20                  Plaintiff treated approximately every one to

21     two months with Social Worker Bailey.        Of the approximate 19

22     encounters in 2 years, plaintiff exhibited a lack of energy and

23     depressed or anxious mood with difficulty concentrating on the

24     first two visits, but, thereafter, nothing significant was

25     reported or observed in the mental status exam.         Plaintiff


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 16 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                14


 1     reported improvement, although she had occasional outbursts with

 2     her family due to frustration with some behaviors of her

 3     children.    Later records showed her mood is stable and she was

 4     in good spirits.

 5                 The psychiatric intake evaluation with Nurse

 6     Practitioner Desjarlais indicated plaintiff appeared normal in

 7     hygiene and grooming with relaxed motor activity.          She was noted

 8     to be cooperative with normal speech and expressive language,

 9     although she had a flat affect and depressed mood.          She was

10     oriented and attentive with fair concentration, but forgetful in

11     recent and remote memory.      Still, she had fair judgment and

12     insight, but poor impulse control.       In later reports, Nurse

13     Practitioner Desjarlais noted plaintiff missed several

14     appointments, but she showed moderate progress in her ability to

15     manage mild symptoms of her psychiatric health.

16                 The ALJ's decision shows she understood plaintiff's

17     treatment relationship with Social Worker Bailey, as the ALJ

18     noted Bailey to be the plaintiff's social worker.          Based on the

19     records as I've just outlined concerning plaintiff's psychiatric

20     findings and care, I find the ALJ properly gave less weight to

21     the opinions of Social Worker Bailey and Nurse Practitioner

22     Desjarlais whose opinions were not consistent with the findings

23     of Dr. Loomis or Dr. Bruno who have greater expertise, and were

24     not consistent with the medical records as I've outlined them or

25     with the plaintiff's daily activities.        Thus, I find that the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 17 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                15


 1     ALJ considered the relevant factors when weighing these opinions

 2     by noting the opinions were inconsistent with examinations and

 3     treatment notes in the record and plaintiff's limited mental

 4     health treatment.

 5                 Further, as noted, the mental limitations in the RFC

 6     were consistent with the opinion of non-examining agency

 7     consultant Dr. Bruno whose opinion is consistent with other

 8     findings in the record.      Although Dr. Bruno did not personally

 9     examine the plaintiff, it is well settled that the opinions of

10     State agency consultants can be given great weight if supported

11     by medical evidence and other evidence of record.          The ALJ

12     stated, and the record supports, that she gave partial weight to

13     the opinions of Dr. Loomis and Dr. Bruno because of their

14     programatic expertise and Dr. Loomis's findings on exam, and

15     they were supported by the records and of plaintiff's

16     activities.

17                 Therefore, I also find that all of the treatment

18     outlined above was thoroughly reviewed by the ALJ and the

19     records provide clear and substantial evidence to support the

20     RFC determination such that meaningful judicial review is

21     possible.    Only where the reviewing court is unable to fathom

22     the ALJ's rationale in relation to the evidence in the record

23     would remand be appropriate for further findings and clearer

24     explanation for the decision.       Here, I find the ALJ's analysis

25     regarding plaintiff's functional limitations and restrictions


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 18 of 20

                   SARA T. v. COMMISSIONER OF SOCIAL SECURITY                   16


 1     affords an adequate basis for meaningful judicial review,

 2     applies the proper standards, and is supported by substantial

 3     evidence such that additional analysis would be unnecessary.

 4                 All in all, I find the ALJ properly weighed the

 5     opinions of record for the relevant period, gave good reasons

 6     for the weight given to the opinions, and considered all of the

 7     medical evidence.     The ALJ also properly considered plaintiff's

 8     own reported activities per her testimony, her function report,

 9     and as she reported to providers and consultants.          All of this

10     supports the ALJ's determination of plaintiff's RFC.

11                 In short, I find the ALJ properly explained the

12     reasons for the RFC, so in light of the foregoing and

13     considering the entire record and the ALJ's determination, I

14     find the ALJ applied the appropriate legal standards of review

15     in considering the opinion evidence in determining plaintiff's

16     RFC and the RFC is supported by substantial evidence, and remand

17     is therefore not warranted on these grounds.

18                 Lastly, I find plaintiff's step five argument

19     unavailing for the reasons argued by the Commissioner.          The

20     ALJ's hypothetical was consistent with the RFC, which I have

21     found supported and properly explained.        I also find no conflict

22     between the Dictionary of Occupational Titles and the jobs the

23     vocational expert indicated plaintiff can do with her mental

24     RFC.   The jobs identified by the vocational expert are unskilled

25     with simple duties consistent with the RFC limiting plaintiff to


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 19 of 20

                                                                           17


 1     simple routine work.

 2                 Thus, I find no inconsistency between the vocational

 3     expert testimony and the DOT, so I grant defendant's motion for

 4     judgment on the pleadings and will enter a judgement dismissing

 5     plaintiff's complaint in this action.        A copy of the transcript

 6     of my decision will be attached to the order should any appeal

 7     be taken from my determination.

 8                 (Time noted:    12:19 p.m.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00725-TWD Document 13 Filed 08/27/20 Page 20 of 20

                                                                        18


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 24th day of August, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
